DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/2/2022. Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments, filed 5/2/2022, and with this Examiner's Amendment, have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Doerrler on 5/16/2022. An examiner's amendment to the record appears below, which is based on claims submitted 5/2/2022. Rest of the claims remain the same.

1. (Currently Amended) A computer implemented method of securing an application executing in a software container deployed in a computer system, the method comprising: 
…
securelytransmitting an identifier of the software container, the application installation path, the application data path and the generated encryption keyto a security component external to the software container for secure storage;
securely receiving, from the security component …

5. (Currently Amended) The computer implemented method of claim 4, further comprising securelytransmitting the new encryption key to the security component.

6. (Currently Amended) The computer implemented method of claim 4, wherein the new encryption key is generated based on an exclusive OR operation applied to a combination of previous key, a time of recommencement of execution of the software container and the identifier of the software container, and the method further comprisingtransmitting the time of recommencement to the security component so as to permit the security component to separately determine the new encryption key.

7. (Currently Amended) A system comprising:
…
securelytransmitting an identifier of the software container, the application installation path, the application data path and the generated encryption keyto a security component external to the software container for secure storage;
securely receiving, from the security component …



Allowable Subject Matter
The claims 1-8 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 5/2/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493